993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky Emanuel SELBY, Plaintiff-Appellant,v.Willard C. SMITH, Major;  David L. Van Nice, Captain,Defendants-Appellees.
No. 93-6191.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 27, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-91-863)
Ricky Emanuel Selby, Appellant Pro Se.
Conrad Moss Shumadine, Willcox & Savage, Norfolk, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ricky Emanuel Selby appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Selby v. Smith, No. CA-91-863 (E.D. Va.  Feb. 8, 1993).  We deny Selby's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We also deny Selby's motion for a transcript